Citation Nr: 1048090	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  08-10 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to December 
1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A notice 
of disagreement was received in October 2006, a statement of the 
case was issued in February 2008, and a substantive appeal was 
received in March 2008.

The Veteran testified at a travel Board hearing before the 
undersigned Acting Veterans Law Judge in July 2009.  A transcript 
of this proceeding is associated with the claims file.

The Board finds that the Veteran's claim encompasses all of his 
current acquired psychiatric disorders.  In this regard, the 
record shows that the Veteran has been diagnosed as having 
depression and anxiety.  In addition, the Veteran submitted a 
claim of entitlement to service connection for PTSD in September 
2008.  The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a claimant does not file a claim to 
receive benefits only for a particular diagnosis, but rather for 
the affliction his disability, however diagnosed, causes him.  
See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that 
claims for service connection for PTSD encompass claims for 
service connection for all current psychiatric disorders that 
arise from the same symptoms).  Therefore, the Board has 
described the underlying issue as one of entitlement to service 
connection for an acquired psychiatric disorder.

The issue of entitlement to service connection for 
diabetes has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he is entitled to service connection 
for an acquired psychiatric disorder and for hypertension.  The 
record as it currently stands is inadequate for the purpose of 
rendering a fully informed decision.  In such circumstances, a 
remand to the AMC/RO is required in order to fulfill its 
statutory duty to assist the Veteran to develop the facts 
pertinent to the claim.  Littke v. Derwinski, 1 Vet. App. 90, 92-
93 (1990).

The Board notes that all relevant VA treatment records may not be 
associated with the claims file.  Specifically, the Veteran 
claims to have received relevant treatment for high blood 
pressure since approximately 1972 or 1973 from the Beckley VA 
Medical Center.  In addition, a VA Form 10-7131, dated in 1975, 
references treatment from the Huntington VA Medical Center.  The 
Board observes that these records are not associated with the 
claims file, and that the earliest VA treatment records 
associated with the claims file are from October 1995.  The Board 
finds that the record is unclear as to whether the RO has taken 
all appropriate action to request and obtain all relevant VA 
records.  VA is required to obtain relevant VA treatment records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As such, the AMC/RO 
should obtain any missing VA treatment records relevant to the 
appeal.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell 
v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

In addition, the Board observes that all relevant private 
treatment records may not be associated with the claims file.  In 
this regard, the Board notes that the VA treatment records 
document that the Veteran underwent an aneurysm repair at the 
University of Virginia in 2007.  The Board finds that these 
records may be relevant because such treatment could relate to 
the Veteran's claimed hypertension.  Therefore, in order to 
afford the Veteran every consideration with his appeal, the Board 
is of the opinion that he should be provided another opportunity 
to authorize VA to obtain records from the University of 
Virginia.

The Board stresses that the Veteran has an obligation to 
cooperate fully with VA's efforts to obtain private medical 
records.  38 C.F.R. § 3.159.  While VA has a duty to assist the 
Veteran in the development of his claim, the Veteran has a duty 
to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991). 

Additionally, the Board notes that the Veteran stated, on a VA 
Form 9 dated in September 2008, that the Social Security 
Administration (SSA) determined that he was disabled due to 
hypertension.  The Veteran also testified during the July 2009 
Board hearing that he was in receipt of SSA disability benefits 
for his heart condition and high blood pressure.  The Board finds 
that the record is unclear as to whether the RO requested any SSA 
records.  Thus, action to obtain any pertinent SSA records is 
appropriate prior to final appellate review, as such records may 
be relevant to this appeal for VA benefits.  VA must make efforts 
to obtain any relevant medical evidence and/or administrative 
decisions regarding any claim by the Veteran for SSA disability 
benefits.  On remand the AMC/RO must either obtain relevant 
records associated with any claim by the Veteran for SSA 
disability benefits, or, if the records do not exist or are not 
obtainable, obtain a negative reply from the SSA and inform the 
Veteran of the inability to obtain these records in accordance 
with 38 C.F.R. § 3.159(e).  See Golz v. Shinseki, 590 F.3d 1317, 
1321 (Fed. Cir. 2010).

In order to afford the Veteran every consideration with his 
appeal, the Board finds that obtaining another VA medical opinion 
would be helpful in resolving the claim.  In this regard, the 
Board notes that the Veteran was afforded a VA medical 
examination in connection with his claim of entitlement to 
service connection for hypertension in August 2008.  However, the 
Board finds that relevant medical records pertaining to the 
Veteran's claimed hypertension still need to be requested and 
obtained.  Given the circumstances, the Board believes that 
further action at the AMC/RO level is necessary to remedy this 
deficiency.  The Board notes that the examination report and 
opinion should be clearly based on full consideration of the 
Veteran's documented medical history and assertions, and should 
also be supported by a clearly stated rationale.  See Barr v. 
Nicholson, 21 Vet. App. 303, 310-11 (2007) (holding VA medical 
examination inadequate, in part, because the VA examiner failed 
to review the veteran's prior medical records); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (holding that a thorough 
examination is one that "takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one"); see also Bowling v. 
Principi, 15 Vet. App. 1, 12 (2001) (holding that the Board has a 
duty to remand a case if further evidence or clarification of the 
evidence is essential for a proper appellate decision).

With regard to the Veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder, the Veteran 
contends that this disorder is related to his active duty service 
or, in the alternative, contends his service aggravated a 
preexisting condition.

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, 
for Veteran's who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain chronic 
disabilities, such as psychoses, are presumed to have been 
incurred in service if manifest to a compensable degree within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In addition, every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the time 
of the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  See 38 U.S.C.A. § 1111; Wagner v. Principi, 370 
F.3d 1089, 1096 (Fed. Cir. 2004).

Under 38 U.S.C.A. § 1111, the presumption of soundness may be 
rebutted by clear and unmistakable evidence that a disease or 
injury existed prior to service and was not aggravated therein.  
The burden of proof is upon VA to rebut the presumption by 
producing that clear and unmistakable evidence.  See Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  The determination of 
whether there is clear and unmistakable evidence that a defect, 
infirmity, or disorder existed prior to service should be based 
upon "thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to accepted 
medical principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, as 
contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. 
App. 304, 306-07 (1993), citing Hunt v. Derwinski, 1 Vet. App. 
292 (1991).

If VA fails to rebut the section 1111 presumption, the claim is 
one for service connection, not aggravation.  Wagner v. Principi, 
370 F.3d 1089, 1096 (Fed. Cir. 2004).

The Veteran served on active duty from March 1971 to December 
1972.  An examination performed for induction purposes, in 
January 1971, reflects that the Veteran reported that he had 
experienced nervous trouble as well as depression or excessive 
worry.  The examiner noted that the Veteran got depressed 
frequently about people in general.  The examiner assessed the 
Veteran as psychiatrically normal.  In February 1971, the Veteran 
underwent a psychiatric interview in order to rule out 
disqualifying psychopathology.  The Veteran gave a history of 
being depressed at times.  The psychiatrist found no evidence of 
disqualifying psychopathology at that time.  The Veteran's 
service treatment records do not document any other mental health 
complaints or treatment.

Post-service VA treatment records provide a diagnosis of 
depression and anxiety.  In addition, the Veteran submitted a 
claim of entitlement to service connection for PTSD in September 
2008.

The record appears to be inconclusive as to whether an acquired 
psychiatric disorder existed prior to service, and, if so, 
whether there was any aggravation to his claimed acquired 
psychiatric disorder by service.  The Board emphasizes that, 
pursuant to the 38 U.S.C.A. § 1132 and Wagner, rebuttal of the 
presumption of soundness requires clear and unmistakable evidence 
of both a preexisting disability and evidence that the disability 
was not aggravated by service.

The Board notes that the Veteran has not been afforded a VA 
medical examination to assess the nature and etiology of his 
claimed acquired psychiatric disorder.  In this regard, VA has a 
duty to assist claimants in the development of facts pertinent to 
their claims and VA must accomplish additional development of the 
evidence if the record currently before it is inadequate.  38 
U.S.C.A. § 5103A.

The Board finds that there is currently insufficient competent 
medical evidence on file for making a decision on the claim.  
Therefore, the Board finds that a VA examination and medical 
opinion, which is clearly based on full consideration of the 
Veteran's documented medical history and assertions and which is 
supported by a clearly stated rationale, is needed to resolve the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the Board notes that all of the Veteran's service 
personnel records are not associated with the claims file.  Given 
that the Veteran's behavior during service is relevant to his 
claim for service connection for an acquired psychiatric 
disorder, these records are relevant to the claim and should be 
specifically requested.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c); see also Moore v. Shinseki, 555 F.3d 1369, 1374-75 
(Fed.Cir.2009).  Therefore, the Board believes it appropriate to 
request all of the Veteran's service personnel records in order 
to afford the Veteran every consideration with his appeal.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should take appropriate action 
to obtain and associate with the claims file 
any private medical records identified by the 
Veteran, specifically including treatment 
from the University of Virginia in 2007.  If 
additional records are not available, or the 
search for any such records otherwise yields 
negative results, that fact should be clearly 
documented in the claims file.

2.  The AMC/RO should obtain any VA treatment 
records (not already of record) relevant to 
the appeal, specifically including records 
since December 1972 from the Beckley VA 
Medical Center and the Huntington VA Medical 
Center.

3.  The AMC/RO should take appropriate action 
to obtain all of the Veteran's service 
personnel records that are not currently 
incorporated into the claims file.  If 
additional records are not available, or the 
search for any such records otherwise yields 
negative results, that fact should be clearly 
documented in the claims file.

4.  The AMC/RO should take appropriate action 
to request all records, including medical 
records, associated with any claim for Social 
Security disability benefits.  If additional 
records are not available, or the search for 
any such records otherwise yields negative 
results, that fact should be clearly 
documented in the claims file.

5.  Then, the Veteran should be scheduled for 
an appropriate VA examination to ascertain 
the nature and etiology of his claimed 
hypertension.  It is imperative that the 
claims folder be reviewed in conjunction with 
the examination.  Any medically indicated 
special tests should be accomplished, and all 
special tests and clinical findings should be 
clearly reported.

After reviewing the claims file and examining 
the Veteran, the examiner should offer the 
following opinion:

Is it at least as likely as not (i.e., a 
50% or higher degree of probability) that 
the Veteran's claimed hypertension is 
causally related to his active duty 
service or any incident therein?

All opinions and conclusions expressed must 
be supported by a complete rationale in the 
report.

6.  The Veteran should be scheduled for an 
appropriate VA psychiatric examination.  It 
is imperative that the claims folder be 
reviewed in conjunction with the examination.  
Any medically indicated special tests should 
be accomplished, and all special tests and 
clinical findings should be clearly reported.

The examiner should clearly report all 
psychiatric disorders found to be present.

After examining the Veteran and reviewing the 
claims file (to include service records), the 
examiner should offer the following opinions:

a)  Is there clear and unmistakable 
(obvious or manifest) evidence that any 
current acquired psychiatric disorder(s) 
existed prior to the Veteran's entering of 
active duty service in March 1971?  If so, 
please clearly identify such current 
psychiatric disorder(s).

The term 'clear and unmistakable evidence' 
means with a much higher certainty than 
'at least as likely as not' or 'more 
likely than not.'

b)  If the Veteran's acquired psychiatric 
disorder(s) existed prior to service, is 
there clear and unmistakable (obvious or 
manifest) evidence that the Veteran's 
preexisting acquired psychiatric 
disorder(s) was not aggravated (meaning 
chronically worsened or permanently 
increased in severity) during his active 
duty service beyond the natural 
progression of that preexisting 
disorder(s)?

c)  If, in the alternative, it is 
determined the Veteran's acquired 
psychiatric disorder(s) did not exist 
prior to service, is it at least as likely 
as not (i.e., a 50% or higher degree of 
probability) that any current acquired 
psychiatric disorder(s) is causally 
related to the Veteran's active duty 
service?  If so, please clearly identify 
such current psychiatric disorder(s).

All opinions and conclusions expressed must 
be supported by a complete rationale in the 
report.

7.  In the interest of avoiding further 
remand, the AMC/RO should review the 
examination reports obtained and ensure that 
adequate opinions with rationale have been 
offered.

8.  After completion of the above and any 
further development deemed necessary by the 
AMC/RO, the issues on appeal should be 
readjudicated.  If the benefits sought are 
not granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



